UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

ee _. weeeeX | Doe MONTE ALLY FILED
TOM SABATANO and DANIEL DATE arasT
BARZOLOSKI, individually and on behalf of : | nS FILED ‘tot
all others similarly situated, :
Plaintiffs, ORDER
v. 19 CV 8924 (VB)
IOVATE HEALTH SCIENCES U.S.A, INC.
a/k/a MUSCLETECH :
Defendant. :
one ee eet eee ee nee enn ne nnnn enn neenneeeenas xX

On November 27, 2019, defendant moved to dismiss the amended complaint. (Doc.
#15).

Accordingly, it is hereby ORDERED that, by no later than December 9, 2019, plaintiffs
must notify the Court by letter whether (1) they intend to file a second amended complaint in
response to the motion to dismiss, or (ii) they will rely on the complaint that is the subject of the
motion to dismiss,

If plaintiffs elect not to file a second amended complaint, the motion will proceed in the
regular course, and the Court is unlikely to grant plaintiffs a further opportunity to amend to
address the purported deficiencies made apparent by the fully briefed arguments in defendants’
motion. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d
Cir. 2015) (leaving “unaltered the grounds on which denial of leave to amend has long been held
proper, such as undue delay, bad faith, dilatory motive, and futility”); accord F5 Capital v.
Pappas, 856 F.3d 61, 89-90 (2d Cir. 2017). The time to file opposing and reply papers shall be
governed by the Federal Rules of Civil Procedure and the Local Civil Rules, unless otherwise
ordered by the Court.

If plaintiffs elect to file a second amended complaint, they must file the second amended
complaint by no later than 14 days after notifying the Court of their intent to do so. Within 21
days of such amendment, defendants may either (i) file an answer to the second amended
complaint, (ii) file a motion to dismiss the second amended complaint, or (iii) notify the Court by
letter that they are relying on the initially filed motion to dismiss.

Dated: December 2, 2019
White Plains, NY
SO ORDERED:

VUurk

Vincent L. Briccetti
United States District Judge

 
